Citation Nr: 9915016	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
rupture of the right Achilles tendon, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran, who had active service from October 1983 to February 
1987, appealed that decision through his attorney.


REMAND

The Board notes that a claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran is contending that the severity of 
the residuals of a rupture of the right Achilles tendon 
warrants a higher rating, the Board must accept that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  The VA has a duty to assist the 
veteran in the development of the facts pertinent to his 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).

The Board observes that the RO has attempted to fulfill this 
duty to assist the veteran in the development of his clam by 
scheduling him for two VA examinations and by requesting 
relevant outpatient treatment records identified by the 
veteran.  In this regard, the Board notes that the veteran 
was initially scheduled for an examination in December 1997; 
however, he requested that this examination be rescheduled.  
The examination was rescheduled for January 1998.  The 
veteran failed to report.  In connection with the request for 
relevant records, the Board notes that in July 1998, the 
veteran informed the RO that he received treatment, in 
pertinent part, for his service-connected residuals of a 
rupture of the right Achilles tendon in June 1997 from the VA 
Medical Center (VAMC) in Dayton, Ohio.  Thereafter, the RO 
requested records from that facility dated beginning July 3, 
1997 and obtained treatment records pertaining to other 
disabilities from that facility dated from June 19, 1997, to 
April 1998.  As the veteran did not specify the date in June 
1997 when he received the treatment for his service-connected 
disability and as the records from the Dayton facility begin 
on June 19, 1997, pursuant to a request for records beginning 
in July 1997, it is apparent that there may be other relevant 
records dated earlier in June 1997.  

The Board has a duty to obtain records in the possession of 
the VA, especially when the Board is on notice as to the 
possible existence and relevance.  Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  The Board also notes that VA 
medical records showing treatment for the disorder pertinent 
to the veteran's claim are within the VA's control and could 
reasonably be expected to be part of the record.  Such 
documents are before the VA by law, and should accordingly be 
part of the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As the veteran has failed to report for the VA 
scheduled examinations in this case, such records may provide 
the only contemporaneous records relevant to the veterans 
claim.  

In light of the above, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO is requested to obtain all 
treatment records not already of record 
pertaining to the veteran for the entire 
month of June 1997 from the VAMC in 
Dayton, Ohio.  If there are no other 
treatment records for that period 
including records dated from June 1, 
1997, that fact should be clearly 
documented in the record.

2.  Thereafter, and if additional 
evidence is received, the RO should 
readudicate the veteran's claim for an 
increased evaluation for residuals of a 
rupture of the right Achilles tendon.  
The veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









